Cameron, J.
The only question in this case is, at what time did the bill of sale for the negro in question, from J. Drew to the plaintiff, take effect?
*437This bill of sale being a deed, like all other deeds took affect from its delivery. The attestation of the subscribing witness on the 10th of January, 1811, is the only evidence of a delivery. There was no evidence of a delivery on the 10th of November, 1810, the day on which it purports to have been made, nor of any delivery between these periods of time. The defendant (or person under whom he claims) had acquired a lien on the slave under the judgment and execution, previous to the consummation of the deed under which the plaintiff claims title.
We are all of opinion, that the charge of the presiding judge was correct, and that the motion for a new trial be overruled.